Citation Nr: 1121022	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for a neck disability, to include spondylosis.

2.  Service connection or a low back disability.

3.  Service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 2001 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in July 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2009 Remand, the Board remanded the Veteran's claims to have clinical opinions obtained and associated with the claims file.  Based on the clinical opinions received in October 2009 and January 2010, the Board finds that additional development is required.  

The Veteran's STRs reflect that he had complaints with regard to his right foot, back, and neck in service.  (See May 2001, June 2002, February 2003, March 2003, April 2003, July 2003, and December 2003 STRs.)  A July 2004 VA examination report reflects that x-rays revealed that the C1-C2 alignment was normal, vertebral bodies from C1 to T1 demonstrated no evidence of fracture or misalignment, and vertebral bodies in the lumbar spine were well aligned without evidence of fracture or disc space narrowing.  There was no evidence of osseous abnormality or bony fracture of the foot and joint spaces were well maintained.  A September 2004 VA examination report reflected diagnoses of chronic neck and back pain of unknown etiology and a history of trauma to the foot.  

A November 2004 VA record reflects that x-rays of the right foot revealed "hallux valgus deformity of the great toe with degenerative changes at first metatarsophalangeal joint."

A March 2006 VA report of a review of x-rays of the Veteran's cervical spine reflects an impression of mild compression of the C5 vertebral body with narrowing of the disc space between C5 and C6 and slight narrowing of the left intevertebral foramina, which indicates localized spondylosis and which "may be related to prior trauma."  

An October 2009 VA radiology report reflects that two views of the cervical spine "again demonstrate mild compression of C5 and 6 with osteophyte formation.  These changes are likely related to prior trauma.  Vertebrae are in alignment.  Narrowing of disc space at C4-C5 indicates degenerative disc disease."  The report further reflects that x-rays of the right foot revealed "minimal degenerative changes at the first metatarsophalangeal joint."

An October 2009 VA examination report and a January 2010 supplemental report, reflect the opinion of the VA examiner that the October 2009 x-rays of the Veteran's right foot, cervical spine, and lumbar spine were normal.  

The Board finds, based on the conflicting opinion as to whether the x-rays reveal a disability or disabilities, that another VA opinion, by a third physician, is warranted.  The VA examiner should opine as to whether the Veteran has a disability of the cervical spine, lumbar spine, and right foot, and if so, whether any such disability is causally related to active service, to include whether any back disability, if existing, is related to a right foot disability.  


Accordingly, the case is REMANDED for the following action:

1.  Forward to a VA clinician, other than one who has already opined on the Veteran's x-rays, the Veteran's claims folder and the actual x-ray films, if available, from the July 2004, November 2004, March 2006, and October 2009 x-ray examinations of his cervical spine, lumbar spine, and right foot.  The clinician should review the x-ray films, if available, or the reports of radiologists' interpretation of the x-ray films, if the films are not available, and opine as to whether the Veteran has a current disability of the cervical spine, lumbar spine, and/or right foot.  In providing an opinion, the clinician should reconcile the two October 2009 opinions (VA examiner and radiologist) and the supplemental January 2010 opinion (VA examiner).  If the clinician determines that additional x-rays are warranted, schedule the Veteran for such.

If the clinician determines that the Veteran has a disability of the cervical spine, lumbar spine, and/or right foot, the examiner should opine whether it is at least as likely as not (50 percent or greater) that any current disability is related to active service, and whether the Veteran has any current low back disability as a result of, or chronically aggravated by, any right foot disability clinically noted to be related to active service.  The examiner should consider the entire claims file, to include the Veteran's May 2001, June 2002, February 2003, March 2003, April 2003, July 2003, and December 2003.  STRs.  A complete rationale should be provided for all opinions expressed.  The claims folder must be made available to the examiner for review.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


